                   Case 4:20-cv-00258 Document 2
                                               4 Filed on 01/23/20
                                                          01/24/20 in TXSD Page 1 of 8

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                         SouthernDistrict
                                                     __________   Districtofof__________
                                                                               Texas


                      WAYNE THOMAS,                                   )
                        an Individual,                                )
                                                                      )
                                                                      )
                             Plaintiff(s)                             )
                                                                      )
                                 v.                                           Civil Action No. 4:20-cv-00258
                                                                      )
               RICE RE HOLDINGS I, ET AL.,                            )
                   a Texas Corporation,                               )
                                                                      )
                                                                      )
                            Defendant(s)                              )

                                                     SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) RICE RE HOLDINGS I
                                            By Serving Registered Agent:
                                            Richard A. Zansitis
                                            c/o William Marsh Rice University, Office of Gen.Counsel MS 94
                                            6100 Main Street
                                            Houston, Texas 77005


           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are: Louis I. Mussman
                                            Ku & Mussman, P.A,
                                            18501 Pines Blvd, Suite 209-A
                                            Pembroke Pines, FL 33029
                                            Local counsel, John K. Grubb, John K. Grubb & Associates
                                            4550 Post Oak Place, Suite 201, Houston, Texas 77027 Tel: (713)877-8800

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                                    David J. Bradley, Clerk of Court
                                                                                 CLERK OF COURT

Date: January 24, 2020
 Date:                                                                               s/ H. Lerma
                                                                                     Signature  of Clerk
                                                                                            Signature      or Deputy
                                                                                                      of Clerk or DeputyClerk
                                                                                                                         Clerk
                   Case 4:20-cv-00258 Document 2
                                               4 Filed on 01/23/20
                                                          01/24/20 in TXSD Page 2 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20-cv-00258

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 4:20-cv-00258 Document 2
                                                 4 Filed on 01/23/20
                                                            01/24/20 in TXSD Page 3 of 8

   AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                           SouthernDistrict
                                                       __________   Districtofof__________
                                                                                 Texas


                        WAYNE THOMAS,                                   )
                          an Individual,                                )
                                                                        )
                                                                        )
                               Plaintiff(s)                             )
                                                                        )
                                   v.                                           Civil Action No. 4:20-cv-00258
                                                                        )
                 RICE RE HOLDINGS I, ET AL.,                            )
                     a Texas Corporation,                               )
                                                                        )
                                                                        )
                              Defendant(s)                              )

                                                       SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address) AMHERST NORTH, LLC
                                              By Serving Registered Agent:
                                              Richard A. Zansitis
                                              c/o William Marsh Rice University, Office of Gen.Counsel MS 94
                                              6100 Main Street
                                              Houston, Texas 77005


             A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are: Louis I. Mussman
                                              Ku & Mussman, P.A,
                                              18501 Pines Blvd, Suite 209-A
                                              Pembroke Pines, FL 33029
                                              Local counsel, John K. Grubb, John K. Grubb & Associates
                                              4550 Post Oak Place, Suite 201, Houston, Texas 77027 Tel: (713)877-8800

          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.


                                                                                     David J. Bradley, Clerk of Court
                                                                                   CLERK OF COURT

Date: January 24, 2020
   Date:                                                                              s/ H. Lerma
                                                                                              Signature of Clerk or Deputy Clerk
                                                                                      Signature  of Clerk or Deputy Clerk
                   Case 4:20-cv-00258 Document 2
                                               4 Filed on 01/23/20
                                                          01/24/20 in TXSD Page 4 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20-cv-00258

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 4:20-cv-00258 Document 2
                                                4 Filed on 01/23/20
                                                           01/24/20 in TXSD Page 5 of 8

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                          SouthernDistrict
                                                      __________   Districtofof__________
                                                                                Texas


                       WAYNE THOMAS,                                   )
                         an Individual,                                )
                                                                       )
                                                                       )
                              Plaintiff(s)                             )
                                                                       )
                                  v.                                           Civil Action No. 4:20-cv-00258
                                                                       )
                RICE RE HOLDINGS I, ET AL.,                            )
                    a Texas Corporation,                               )
                                                                       )
                                                                       )
                             Defendant(s)                              )

                                                      SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) UNIVERSITY NORTHEAST LLC
                                             By Serving Registered Agent:
                                             Richard A. Zansitis
                                             c/o William Marsh Rice University, Office of Gen.Counsel MS 94
                                             6100 Main Street
                                             Houston, Texas 77005


            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Louis I. Mussman
                                             Ku & Mussman, P.A,
                                             18501 Pines Blvd, Suite 209-A
                                             Pembroke Pines, FL 33029
                                             Local counsel, John K. Grubb, John K. Grubb & Associates
                                             4550 Post Oak Place, Suite 201, Houston, Texas 77027 Tel: (713)877-8800

         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                                    David J. Bradley, Clerk of Court
                                                                                  CLERK OF COURT

Date: January 24, 2020
 Date:                                                                                s/ H. Lerma
                                                                                             Signature of Clerk or Deputy Clerk
                                                                                      Signature of Clerk or Deputy Clerk
                   Case 4:20-cv-00258 Document 2
                                               4 Filed on 01/23/20
                                                          01/24/20 in TXSD Page 6 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20-cv-00258

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                   Case 4:20-cv-00258 Document 2
                                               4 Filed on 01/23/20
                                                          01/24/20 in TXSD Page 7 of 8

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                         SouthernDistrict
                                                     __________   Districtofof__________
                                                                               Texas


                      WAYNE THOMAS,                                   )
                        an Individual,                                )
                                                                      )
                                                                      )
                             Plaintiff(s)                             )
                                                                      )
                                 v.                                           Civil Action No. 4:20-cv-00258
                                                                      )
               RICE RE HOLDINGS I, ET AL.,                            )
                   a Texas Corporation,                               )
                                                                      )
                                                                      )
                            Defendant(s)                              )

                                                     SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) UNIVERSITY SOUTH LLC
                                            By Serving Registered Agent:
                                            Richard A. Zansitis
                                            c/o William Marsh Rice University, Office of Gen.Counsel MS 94
                                            6100 Main Street
                                            Houston, Texas 77005


           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are: Louis I. Mussman
                                            Ku & Mussman, P.A,
                                            18501 Pines Blvd, Suite 209-A
                                            Pembroke Pines, FL 33029
                                            Local counsel, John K. Grubb, John K. Grubb & Associates
                                            4550 Post Oak Place, Suite 201, Houston, Texas 77027 Tel: (713)877-8800

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                                 CLERK OFJ.COURT
                                                                                    David   Bradley, Clerk of Court


 Date:January 24, 2020
Date:
                                                                                     s/ H. Lerma
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                     Signature of Clerk or Deputy Clerk
                   Case 4:20-cv-00258 Document 2
                                               4 Filed on 01/23/20
                                                          01/24/20 in TXSD Page 8 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20-cv-00258

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
